UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6584



KENNETH WAYNE WOODFIN,

                                              Petitioner - Appellant,

          versus


RONALD ANGELONE, Director,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-417-3)


Submitted:   November 7, 2002              Decided:   December 9, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Woodfin, Appellant Pro Se.     Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Wayne Woodfin seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken to this court from a final

order denying relief under § 2254 unless a circuit justice or judge

issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2000).   As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”     Rose v.

Lee, 252 F. 3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)). We have reviewed the record and conclude

for the reasons stated by the magistrate judge that Woodfin has not

satisfied the standards under § 2253(c)(2) or Rose.*   See Woodfin

v. Angelone, No. CA-01-417-3 (E.D. Va. April 1, 2002). Accordingly,



     *
        This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties.   28 U.S.C. § 636(c)
(2000).


                                 2
we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3